Citation Nr: 0302634	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
ulcerative colitis, now claimed as postoperative residuals of 
a colectomy, with a history of duodenal ulcer and ulcerative 
colitis.  

(The issue of entitlement to service connection for a stomach 
disorder, claimed as postoperative residuals of a colectomy, 
with a history of duodenal ulcer and ulcerative colitis, will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
December 1965.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that the appellant had 
failed to submit new and material evidence to reopen the 
previously denied claim for service connection for ulcerative 
colitis.  The appellant filed a timely appeal, and the case 
has now been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

In light of its decision regarding whether new and material 
evidence has been submitted to reopen a previously denied 
claim as set forth below, the Board is currently undertaking 
additional development involving the issue of entitlement to 
service connection for ulcerative colitis, now claimed as 
postoperative residuals of a colectomy, with a history of 
duodenal ulcers and ulcerative colitis.  Such development is 
being undertaken pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  




FINDINGS OF FACT

1.  An unappealed rating decision of August 1989 by the RO 
denied the appellant's claim for service connection for 
ulcerative colitis.  

2.  Evidence received subsequent to the RO's August 1989 
rating decision is neither cumulative nor duplicative of 
evidence previously submitted, and bears directly or 
substantially on the issue under consideration.  Moreover, 
the evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection for ulcerative 
colitis, now claimed as postoperative residuals of a 
colectomy, with a history of duodenal ulcers and ulcerative 
colitis.  


CONCLUSIONS OF LAW

1.  The August 1989 rating decision by the RO, which denied 
the appellant's claim for service connection for ulcerative 
colitis is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

2.  The evidence received since the RO's August 1989 rating 
decision is new and material, and the appellant's claim for 
service connection for postoperative residuals of a 
colectomy, with a history of duodenal ulcers and ulcerative 
colitis, has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he incurred a stomach and bowel 
disorder in service, which ultimately resulted in duodenal 
ulcers and ulcerative colitis requiring a colectomy.  In 
addition, he appears to argue that such disability may have 
pre-existed service, and that it was permanently aggravated 
therein.  In that regard, the appellant asserts that he has 
submitted new and material evidence to reopen his previously 
denied claim, and that service connection for his stomach and 
bowel disorder, additionally claimed as postoperative 
residuals of a colectomy with a history of duodenal ulcers 
and ulcerative colitis (hereinafter stomach disorder), is 
therefore warranted.  

The appellant's initial claim for service connection for a 
stomach disorder was denied by an August 1989 rating decision 
by the RO.  Such claim was denied on the basis that the RO 
found that the objective medical evidence was insufficient to 
show that the appellant incurred a stomach disorder during 
his active service.  The appellant did not submit a timely 
notice of disagreement or otherwise appeal the August 1989 
decision, and such decision subsequently became final.  As 
such, his claim for service connection for a stomach disorder 
may only be reopened if new and material evidence is 
submitted.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

In July 1998, the appellant submitted a new claim to reopen 
the previously denied claim for service connection.  By a 
rating decision dated in August 1998, the RO determined that 
the appellant had failed to submit new and material evidence 
sufficient to reopen the previously denied claim.  This 
appeal followed.  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Further, service connection may also be granted for 
any disease or disorder diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  In addition, while a showing of 
a "well-grounded claim" is no longer a valid basis for 
establishing service connection, see VCAA, supra, the basic 
elements for establishing service connection, irrespective of 
the "well-grounded" doctrine, have remained unchanged.  In 
order for a grant of service connection to be warranted, 
there must be medical evidence of a present disability, 
evidence of an injury or disease in service, and competent 
medical evidence of a nexus or link between the currently 
diagnosed disorder and the claimant's active service.  

The evidence considered by the RO in reaching its August 1989 
decision consisted of the appellant's service medical 
records, and private clinical treatment records dating from 
August 1966 through May 1986.  The appellant's service 
medical records do not disclose treatment for any stomach or 
intestinal disorders per se.  The report of his separation 
examination, however, shows that the appellant indicated that 
he experienced frequent indigestion, but that he denied 
experiencing stomach, liver, or intestinal trouble.  The 
records generally disclose that the appellant had undergone 
treatment at the Fort Leonard Wood stockade, but do not 
contain any further mention of intestinal or stomach 
problems.  The private clinical treatment records disclose 
that the appellant was diagnosed with ulcerative colitis in 
April 1982.  Those records fail to disclose treatment for 
such difficulties prior to that time, although a private 
treating physician indicated that the appellant had undergone 
surgery from an unknown physician at some point.  There is no 
indication that the appellant submitted any statements or 
other material containing any particular assertions in 
support of his claim in conjunction with the above-mentioned 
documents.  

The RO determined that the foregoing evidence failed to 
disclose that any stomach disorder, to include ulcerative 
colitis was incurred in service, and was not in fact 
diagnosed prior to April 1982.  Accordingly, the appellant's 
claim was denied as not well grounded.  As noted, in July 
1998, the appellant attempted to reopen the previously denied 
claim for service connection.  Evidence submitted since the 
RO's August 1989 decision consists of private and VA clinical 
treatment records dating from November 1944 through May 2002, 
multiple personal statements made by the appellant in support 
of his claim, and the transcript of a personal hearing held 
at the RO before a Hearing Officer in March 1999.  In 
addition, the appellant submitted a signed lay affidavit from 
a friend attesting to the nature of their service entrance 
examination.  

The clinical treatment records disclose that prior to his 
entry into service, the appellant suffered from a variety of 
childhood and post-childhood illnesses including meningitis, 
rheumatic fever, chronic headaches, infectious hepatitis, and 
other disorders.  The appellant was not shown to have 
experienced any particular stomach disorders prior to 
service.  In addition, the post-service clinical treatment 
records failed to disclose any diagnosis of ulcerative 
colitis prior to April 1982.  

In statements submitted in support of his claim, and in his 
personal hearing testimony, the appellant stated that the 
disease process leading up to the ulcerative colitis actually 
began prior to service, and became permanently aggravated 
therein.  According to the appellant, his private physician 
submitted a statement to his draft board indicating that he 
suffered from a form of stomach disorder, and that he 
experienced other health problems which would preclude him 
from performing his duties in a satisfactory manner.  That 
particular physician, the appellant explained, had died some 
five years previously, and his records were unavailable.  The 
appellant testified that at the time he was drafted, he 
experienced stomach cramps, and that he would pass blood 
through his bowels.  He offered that activities such as 
running and other physical exercises permanently aggravated 
such condition.  He went on to state that he had undergone 
treatment for his stomach problems at the base hospital, and 
that due to his difficulties with physical training, he asked 
his company commander and first sergeant to allow him to 
remain in the hospital.  The appellant testified that he 
refused a direct order to return to his training company, and 
as a result, he was confined to the stockade.  He claimed 
that while confined, he underwent regular treatment at the 
stockade infirmary.  According to the appellant, his 
commanding officer advised him that he would receive an 
honorable discharge, but that if he attempted to secure a 
medical discharge, his stay at Fort Leonard Wood would be 
extended by some two years.  The appellant stated that he had 
been discharged in December 1965, and that he immediately 
sought treatment at his local VA hospital in Kansas City 
between January and March 1966.  He claimed that at that 
time, he was advised that he had ulcers, but was not told 
that he had ulcerative colitis.  The appellant went on to 
describe his subsequent treatment and discussed his 
difficulty in obtaining proper care at various times 
following his discharge from service.  In supplemental 
statements made in support of his claim, the appellant 
asserted that he had undergone treatment for ulcers following 
his active service, and that he was not diagnosed with 
ulcerative colitis until the early 1980s.  In addition, the 
appellant has asserted that he was not given a proper 
physical examination at the time of his induction into 
service, and that his attempts to explain about his physical 
disabilities in addition to the alleged note from his 
treating physician were regarded as attempts to evade 
service.  

A review of the record discloses that while many identified 
clinical treatment records were obtained from private health-
care providers, some records were no longer available.  In 
addition, while the appellant testified that he had undergone 
treatment at the VA medical center (VAMC) in Kansas City in 
1966 immediately following discharge, it appears that only 
those records pertaining to treatment at the Columbia VAMC 
dating from January 1967 were sought.  That particular search 
yielded negative results.  

In any event, the lay affidavit dated in June 1999 received 
from the appellant's colleague, P.E.W., contains his account 
that he and the appellant reported to the military entrance 
processing facility together.  According to P.E.W., 
immediately before the service entrance examination was 
conducted, the appellant was called away by administrative, 
military, or medical personnel.  P.E.W. stated that everyone 
in the group was examined together and at the same time, and 
that the appellant was not with the group.  He stated that he 
did not see the appellant until they were on their way back 
home, and to his knowledge, the appellant had not actually 
undergone a physical entrance examination.  

The Board has evaluated the foregoing, and concludes that the 
appellant has presented what can arguably be considered new 
and material evidence to reopen the previously denied claim 
for service connection for a stomach disorder.  At the time 
of the August 1989 rating decision, the appellant does not 
appear to have made any particular statements in support of 
his claim to explain why he should be entitled to service 
connection for a stomach disorder.  Evidence submitted since 
August 1989 contains multiple statements made by the 
appellant, in addition to a transcript of personal hearing 
testimony and a lay affidavit from a colleague who had 
reported for his military entrance physical examination with 
the appellant.  Here, the appellant has advanced contentions 
regarding his claim which were not of record and were not 
previously considered by the RO in deciding his claim in 
August 1989.  

In that regard, the Board observes that while the medical 
evidence submitted does not show that the appellant 
experienced stomach or intestinal problems or ulcer-related 
disorders prior to April 1982, he was shown to have 
experienced a number of other disorders prior to service.  
The appellant's testimony and statements regarding the nature 
of his service entrance physical examination, while 
unverified, tend to be supported by the lay affidavit offered 
by his colleague, P.E.W., who claimed to have been present on 
that day.  It is clear that the appellant suffers from some 
form of ulcerative colitis at the present time, and he has 
identified treatment, namely the alleged 1966 treatment at 
the VAMC in Kansas City, which could serve to corroborate his 
claim for service connection.  The Board recognizes that the 
RO attempted to obtain VA clinical treatment records from the 
Columbia VAMC dating from January 1967, and that no such 
records pertaining to the appellant were found to exist.  
There is no indication of record, however, that clinical 
treatment records dating from January 1966 from the Kansas 
City VAMC were sought, and under the duty to assist 
provisions of the VCAA, the VA has a duty to obtain such 
records if they are in fact available.  

In any event, in light of the foregoing, the Board concludes 
that the appellant has submitted evidence which is sufficient 
to reopen the previously denied claim.  Such evidence, as 
discussed above, is neither cumulative nor duplicative of 
evidence previously submitted.  Moreover, the Board finds 
that such evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection.  See Hodge, supra.  
Therefore, to the limited extent that such evidence is 
sufficient to reopen the previously denied claim for service 
connection for a stomach disorder, the appellant's appeal is 
granted.  The Board does not, however, express any opinion as 
to the relative merits of the evidence the appellant has 
submitted.  

In reaching the above determination, the Board recognizes 
that the appellant was not advised by letter of his rights 
and duties under the VCAA in connection with this particular 
claim, and in regard to reopening previously denied claims.  
See Quartuccio, supra.  The appellant was, however, provided 
with notice of the need to submit new and material evidence 
via correspondence of August 1998, and by other multiple 
correspondence, he was advised of the need to submit 
additional evidence and information in order that his claim 
could be properly adjudicated.  Further, the appellant was 
advised, via correspondence dated in May 2001 and in 
September 2002, of his rights and duties under the VCAA in 
connection with other claims.  In any event, while such 
documents may not have been in full compliance with the VA's 
duty to notify as set forth under the VCAA, in light of the 
Board's determination that the appellant has submitted new 
and material evidence sufficient to reopen his previously 
denied claim for service connection, any such failure to 
provide proper notice in that context constitutes harmless 
procedural error.  Here, the benefit affected by the notice 
requirement has been granted, and the appellant's claim for 
service connection has been reopened.  He is therefore not 
prejudiced by the RO's failure to provide him with proper 
notice of his rights and duties under the VCAA with respect 
to evidentiary requirements to reopen a previously denied 
claim.  Accordingly, the appellant's claim may now be 
considered on a direct basis.  

While the Board has determined that the appellant has 
submitted new and material evidence to reopen his claim for 
service connection for a stomach disorder, such evidence is 
insufficient to warrant a grant of service connection for 
that disability.  In his testimony given before the Hearing 
Officer at the RO, the appellant stated that he had undergone 
treatment at the VAMC in Kansas City in 1966, very shortly 
after his discharge from service.  The Board observes that 
such records have not been obtained, and if available, could 
materially substantiate his claim for service connection.  
Further, in accord with the VCAA's duty to assist 
requirement, he should be afforded a VA rating examination in 
order to obtain a medical opinion which addresses the central 
question as to whether his diagnosed ulcerative colitis is of 
such nature that it was at least as likely as not incurred in 
or permanently aggravated during service.  Therefore, 
additional development as described here must be undertaken 
before the appellant's claim for service connection for a 
stomach disorder can be properly adjudicated.  Accordingly, 
to the limited extent that the appellant's claim for service 
connection for a stomach disorder has been reopened, the 
appeal is granted.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for a stomach 
disorder, claimed as postoperative residuals of a colectomy, 
with a history of duodenal ulcers and ulcerative colitis, has 
been reopened.  To that limited extent only, the appeal is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

